Title: Joseph Delaplaine to Thomas Jefferson, [ca. 24 April 1812]
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
                  sir, 
                   
                     
                  ca. 24 Apr. 1812
          
		  
		  I will take it as a particular favour if you will give me your name to the Emporium of Arts & Sciences. The value of the subscription is nothing, it is the honor of having your name I am anxious for.
          With much respect your obed. servtJoseph Delaplaine
        